Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 02/15/2022. Claims 1-20 are presently pending and are presented for examination. Claims 5, 12, and 19 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Curlander et. al. (U.S. Publication No. 2017/0148316) in further view of Canavor et. al. (U.S. Patent No. 10614716).
Regarding claim 1
Chen discloses “traversing at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and sending sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”). 
Chen discloses all of the elements of claim 1 except “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;”, “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes,”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Curlander discloses “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Curlander [0011] “The roadway management systems can configure lanes of a roadway and assign usage of lanes within the roadway to autonomous vehicles based upon a capability of the autonomous vehicle, a speed of the autonomous vehicle, a destination of the autonomous vehicle, a priority assigned to the autonomous vehicle, a number of occupants, a direction of travel, or other factors.”). 
Curlander discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes,” (See Curlander [0012] “The roadway management system can identify a period of time and a particular lane of the roadway that is best suited to assign to the autonomous vehicle while taking into account an outcome directive. The outcome directive can be a directive to maximize traffic flow through the roadway, maximize toll or parking revenue, maximize a speed of vehicles moving through the roadway, or a combination of various factors. Upon performing an analysis of the current state of the roadway and of the autonomous vehicle, the roadway management system can assign a particular lane or a portion of a lane during a particular period of time to the autonomous vehicle.”).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 “. For example the distribution module 218 may determine a group of data that is relevant for a vehicle at a given time and/or for a given condition (e.g., weather condition, road condition, closure condition, lane use condition, etc.). The distribution module 218 may then provide that information to the vehicle. In some embodiments, a requesting vehicle may provide condition information, which may be used by the distribution module 218 to retrieve and respond with the appropriate data, such as virtual track data associated with the condition. At 612, the data collection module 206 may revise the source data collected at the operations 602 and/or 604. The aggregation module 208 may apply a decay function to remove older data from aggregated data or to modify weights of data to cause more recent data to more highly influence resulting data drawn from the aggregated data.”).
Chen, Curlander, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Curlander and Canavor and include lane assignments for routing an autonomous vehicle, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 2
Chen discloses “The method of claim 1, further comprising: sending a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receiving a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 3
Chen discloses “The method of claim 2, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 4
Chen discloses “The method of claim 1, further comprising: relinquishing control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determining that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 8
Chen discloses “A non-transitory computer-readable medium comprising instructions thereon, the instructions effective to cause at least one processor to: receive a route from a remote computing system,” (See Chen [0038] “For example, the server 130 can transmit vehicle control instructions or commands (e.g., as communications 180) to the vehicle 120.” & [0039] “As an example, the vehicle control instructions can include route data 163, which can be processed by the vehicle control system 126 to maneuver the vehicle 120 and/or assist a driver in maneuvering the vehicle 120 along a given route (e.g., an optimized route calculated by the server 130 and/or the mapping engine 128) to the specified destination location.”).
Chen discloses “traverse at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0027] “The server 130 can include a navigation unit 140, a vehicle data processing unit 145, and a data store 150.”, [0030] “The vehicle data processing unit 145 can be configured to support vehicle 120 driver-assist features and/or to support autonomous driving. For example, the vehicle data processing unit 145 can generate and/or transmit to a vehicle 120 map data, run diagnostic models to identify vehicle 120 operational issues, run models to simulate vehicle 120 performance given a set of variables, use vehicle data provided by a vehicle 120 to identify an object and transmit an identification of the object to the vehicle 120, generate and/or transmit to a vehicle 120 vehicle 120 control instructions, and/or the like.” & [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Chen discloses all of the elements of claim 8 except “the route indicating lanes on the route that an autonomous vehicle must traverse;”, “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Curlander discloses “the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Curlander [0011] “The roadway management systems can configure lanes of a roadway and assign usage of lanes within the roadway to autonomous vehicles based upon a capability of the autonomous vehicle, a speed of the autonomous vehicle, a destination of the autonomous vehicle, a priority assigned to the autonomous vehicle, a number of occupants, a direction of travel, or other factors.”).
Curlander discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes,” (See Curlander [0012] “The roadway management system can identify a period of time and a particular lane of the roadway that is best suited to assign to the autonomous vehicle while taking into account an outcome directive. The outcome directive can be a directive to maximize traffic flow through the roadway, maximize toll or parking revenue, maximize a speed of vehicles moving through the roadway, or a combination of various factors. Upon performing an analysis of the current state of the roadway and of the autonomous vehicle, the roadway management system can assign a particular lane or a portion of a lane during a particular period of time to the autonomous vehicle.”).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 “. For example the distribution module 218 may determine a group of data that is relevant for a vehicle at a given time and/or for a given condition (e.g., weather condition, road condition, closure condition, lane use condition, etc.). The distribution module 218 may then provide that information to the vehicle. In some embodiments, a requesting vehicle may provide condition information, which may be used by the distribution module 218 to retrieve and respond with the appropriate data, such as virtual track data associated with the condition. At 612, the data collection module 206 may revise the source data collected at the operations 602 and/or 604. The aggregation module 208 may apply a decay function to remove older data from aggregated data or to modify weights of data to cause more recent data to more highly influence resulting data drawn from the aggregated data.”).
Chen, Curlander, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Curlander and Canavor and include lane assignments for routing an autonomous vehicle, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 9
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).

Regarding claim 10
Chen discloses “The non-transitory computer-readable medium of claim 9, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 11
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: relinquish control of the autonomous vehicle to a human driver;;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 15
Chen discloses “A system, comprising: a processor;” (See Chen [0081] “In some embodiments, a vehicle configured to receive remote intervention can comprise an onboard hardware processor, at least one sensor in electronic communication with the onboard hardware processor, the at least one sensor configured to detect visual data about a road on which the vehicle is traveling and transmitting the visual data to the onboard hardware processor, a wireless transmitter, and a wireless receiver, wherein the onboard hardware processor can be configured to transmit a remote intervention request to a remote server via the wireless transmitter in response to an operation of the vehicle being suspended, transmit the visual data to the remote server, receive a response from the remote server in response to the remote intervention request via the wireless receiver, and act upon the response, the acting resulting in a control signal to update the operation of the vehicle.”).
Chen discloses “and a memory storing computer-executable instructions effective to cause the processor to: receive a route from a remote computing system” (See Chen [0038] “For example, the server 130 can transmit vehicle control instructions or commands (e.g., as communications 180) to the vehicle 120.” & [0039] “As an example, the vehicle control instructions can include route data 163, which can be processed by the vehicle control system 126 to maneuver the vehicle 120 and/or assist a driver in maneuvering the vehicle 120 along a given route (e.g., an optimized route calculated by the server 130 and/or the mapping engine 128) to the specified destination location.”).
Chen discloses “traversing at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0027] “The server 130 can include a navigation unit 140, a vehicle data processing unit 145, and a data store 150.”, [0030] “The vehicle data processing unit 145 can be configured to support vehicle 120 driver-assist features and/or to support autonomous driving. For example, the vehicle data processing unit 145 can generate and/or transmit to a vehicle 120 map data, run diagnostic models to identify vehicle 120 operational issues, run models to simulate vehicle 120 performance given a set of variables, use vehicle data provided by a vehicle 120 to identify an object and transmit an identification of the object to the vehicle 120, generate and/or transmit to a vehicle 120 vehicle 120 control instructions, and/or the like.” & [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Chen discloses all of the elements of claim 15 except “the route indicating lanes on the route that an autonomous vehicle must traverse,”, “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes,”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Curlander discloses “the route indicating lanes on the route that an autonomous vehicle must traverse,” (See Curlander [0011] “The roadway management systems can configure lanes of a roadway and assign usage of lanes within the roadway to autonomous vehicles based upon a capability of the autonomous vehicle, a speed of the autonomous vehicle, a destination of the autonomous vehicle, a priority assigned to the autonomous vehicle, a number of occupants, a direction of travel, or other factors.”). 
Curlander discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes,” (See Curlander [0012] “The roadway management system can identify a period of time and a particular lane of the roadway that is best suited to assign to the autonomous vehicle while taking into account an outcome directive. The outcome directive can be a directive to maximize traffic flow through the roadway, maximize toll or parking revenue, maximize a speed of vehicles moving through the roadway, or a combination of various factors. Upon performing an analysis of the current state of the roadway and of the autonomous vehicle, the roadway management system can assign a particular lane or a portion of a lane during a particular period of time to the autonomous vehicle.”).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 “. For example the distribution module 218 may determine a group of data that is relevant for a vehicle at a given time and/or for a given condition (e.g., weather condition, road condition, closure condition, lane use condition, etc.). The distribution module 218 may then provide that information to the vehicle. In some embodiments, a requesting vehicle may provide condition information, which may be used by the distribution module 218 to retrieve and respond with the appropriate data, such as virtual track data associated with the condition. At 612, the data collection module 206 may revise the source data collected at the operations 602 and/or 604. The aggregation module 208 may apply a decay function to remove older data from aggregated data or to modify weights of data to cause more recent data to more highly influence resulting data drawn from the aggregated data.”).
Chen, Curlander, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Curlander and Canavor and include lane assignments for routing an autonomous vehicle, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 16
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 17
Chen discloses “The system of claim 16, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 18
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: relinquish control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Curlander et. al. (U.S. Publication No. 2017/0148316) in further view of Canavor et. al. (U.S. Patent No. 10614716) in even further view of Caldwell et. al. (U.S. Publication No. 2020/0409368).
Regarding claim 6
Chen discloses “and sending a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 1 and further discloses all of the elements of claim 6, except “The method of claim 1, further comprising: deviating from the route;” & “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The method of claim 1, further comprising: deviating from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance.
Regarding claim 13
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 8 and further discloses all of the elements of claim 13, except “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance. 
Regarding claim 20
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 15 and further discloses all of the elements of claim 20, except “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance. 
Claims 7, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Curlander et. al. (U.S. Publication No. 2017/0148316) in further view of Canavor et. al. (U.S. Patent No. 10614716) in even further view of Prasser et. al. (U.S. Publication No. 2020/0240794).
Regarding claim 7
Chen discloses all of the elements of claim 1, and Chen modified discloses all of the elements of the claimed invention except “The method of claim 1, wherein the sensor data includes a timestamp.”
Prasser discloses “The method of claim 1, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the vehicle itself, an AV may timestamp and log the raw sensor data, store the logs in the vehicle's data storage, and upload the logs of the sensor data to the AV management system 130. Using the logs from the fleet of AVs in a geographic region, the AV management system 130 may create and update the localization maps for that region.”).
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance.
Regarding claim 14
Chen discloses all of the elements of claim 8, and Chen modified discloses all of the elements of the claimed invention except “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.”
Prasser discloses “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the vehicle itself, an AV may timestamp and log the raw sensor data, store the logs in the vehicle's data storage, and upload the logs of the sensor data to the AV management system 130. Using the logs from the fleet of AVs in a geographic region, the AV management system 130 may create and update the localization maps for that region.”).
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance.
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks filed with respect to independent claims 1, 8, and 15.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et. al . (U.S. Publication No. 2021/0104160) discloses multi-autonomous vehicle servicing and control system and methods, with routing an autonomous vehicle through segments based upon its operational capabilities as per the abstract The method can include segmenting the vehicle route into one or more route segments based on the one or more operational capabilities associated with each autonomous vehicle in the plurality of autonomous vehicles.”, the operational capabilities including lane restrictions, per [0113] “The operational capabilities 512 can include, for example; speed limits and directions (e.g., conformity to specified speed limits, directions of travel, lane restrictions, etc.);”. Premawardena (U.S. Publication No. 2020/0104289) discloses sharing classified objects perceived by autonomous vehicles, with lane-level route planning as per [0101] “In addition to the route 902, a planning module also outputs lane-level route planning data 908. The lane-level route planning data 908 is used to traverse segments of the route 902 based on conditions of the segment at a particular time.”. Wheeler (U.S. Publication No. 2019/0368882) discloses high definition map updates with vehicle data load balancing, with vehicle lane routing based upon destination and localization as per [0049] “The localization APIs 250 include a localize-route API generates an accurate route specifying lanes based on the HD map. The localize-route API takes as input a route from a source to destination via a third party maps and generates a high precision routes represented as a connected graph of navigable lanes along the input routes based on HD maps.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664